                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


LATOYA PARKER, individually and on
behalf of all others similarly situated                                    PLAINTIFF


VS.                               CASE NO. 3:17CV0250-JM


BASF CORPORATION, a Delaware Corporation                                   DEFENDANT


                                            ORDER

       Pending is the parties’ joint motion for approval of settlement. (Docket #67). The motion

is GRANTED IN PART AND DENIED IN PART. The Court previously notified the parties that

it would not approve their request to maintain the settlement agreement under seal. With

knowledge of this decision, the parties requested the Court review the settlement for approval.

On the merits, the parties’ agreement is fair, reasonable and adequate. In re Flight Transp. Corp.

Securities Litigation, 730 F.2d 1128, 1135 (8th Cir. 1984). The settlement appears to be the

product of arm’s length negotiations and adequately compensates the Plaintiff for her claims.

Further, the attorneys’ fees appear reasonable. Accordingly, the settlement is APPROVED. This

case is dismissed WITH PREJUDICE. The Clerk is directed to unseal the document appearing at

docket entry #70.

       IT IS SO ORDERED this 28th day of March, 2019.


                                                     ____________________________________
                                                     James M. Moody
                                                     United States District Judge
